Martin, J.
delivered the opinion of the court. The defendant, sued for the hire of certain negroes of the plaintiff, pleaded the general issue; but admitted he had the plaintiff’s negroes, but they were hired for the account of W. Kenner and co.—that the plaintiff refused to hire them to the defendant. There was judgment against him, and be appealed.
The record shews that at the trial the defendant did admit that the plaintiff’s negroes, mentioned in the petition, worked on his, the defendant’s plantation, during the period stated in the petition.
Barney deposed he several times heard the defendant say he was to pay the plaintiff $1200, for the hire of his negroes, for the year 1825.
A letter of the defendant’s, to the plaintiff, bearing date, Jan. 21, 1825, was produced. The defendant thereby promised to pay the plaintiff for his negroes the same price as the preceding year, or that if he, the plaintiff; Would write to Clague or Minor what they *559would give, and he would give as much as either of them.
Davezac for the plaintiff, Mores, for the defendant.
Erwin, a witness for the defendant, deposed to a conversation between the parties, in which the plaintiff refused to have any thing to do with the defendant, to trust him for a cent; but declared his readiness to give the negroes, if Kenner & co. would assume the payment of the hire. The witness understood from the latter gentlemen they had assumed the payment.
On these facts we think the judgment was correctly rendered for the plaintiff. The defendant’s written promise, corroborated by his positive declaration, if they do not outweigh Erwin’s testimony certainly shew that the parties understood that the interference of Kenner & co. in the contract, was required as a security, of the defendant, who was notwithstanding it, personally liable.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.